Citation Nr: 1037877	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for degenerative changes of the cervical spine (cervical spine 
disability), to include as secondary to service-connected status 
post crush injury to the right hand with post-traumatic arthritis 
in the interphalangeal joint (right hand injury).  

2.  Entitlement to service connection for degenerative joint/disc 
disease of the lumbar spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to December 
1963.

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from September 2006 rating decisions 
that denied the claim of service connection for a lumbar spine 
disability, and a March 2007 rating decision that denied the 
Veteran's request to reopen the claim of service connection for a 
cervical spine disability.

This matter was previously before the Board in November 2008, 
when it was returned for further development.  As the requested 
development has been substantially complied with, no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  An unappealed rating decision dated in August 2005 denied 
service connection for a cervical spine disorder.

2.  The evidence received since the August 2005 rating decision 
does not relate to a material fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim for service connection for a cervical 
spine disorder.

3.  A lumbar spine disorder was not manifested during the 
Veteran's active military service, or for many years following 
his service, and any lumbar spine disorder that may be present is 
not shown to be causally or etiologically related to his service.  
CONCLUSIONS OF LAW

1.  An August 2005 rating decision that denied service connection 
for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).

2.  New and material evidence has not been received since the 
August 2005 rating decision, and the claim for service connection 
for a cervical spine disorder is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  A lumbar spine disorder was not incurred in or aggravated 
during active service, nor may osteoarthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in July 2006, 
November 2006, and November 2008.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Board notes that 
medical opinions have not been obtained in this case.  

However, according to 38 C.F.R. § 3.159(c)(4)(iii), there is no 
obligation to provide an examination for a medical opinion unless 
and until there is new and material evidence to reopen the 
previously denied, unappealed claim.  And, here, there is no such 
new and material evidence concerning the claim for a cervical 
spine disorder, so no requirement to provide an examination for a 
medical opinion.  

In regards to the lumbar spine disorder, an examination is not 
needed since, as will be explained below, the Board finds that 
the Veteran's lay statements regarding the etiology of his lumbar 
spine disorder to lack credibility.  His assertions concerning 
the etiology of his lumbar spine disorder are not credible given 
the fact that there was no mention whatsoever of a back injury in 
service, and that he first reported symptoms in 2005 (more than 
40 years after his service had ended).  Under these 
circumstances, the need for a VA examination in connection with 
the claim is not demonstrated.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that the 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Cervical Spine Disorder

The Veteran was initially denied service connection for a 
cervical spine disorder in an August 2005 rating decision.  The 
RO found that the Veteran's cervical spine disorder was not 
attributable to his service as he had no treatment for a neck 
disorder in service.  Additionally, the RO found that the 
Veteran's cervical spine disorder was not attributable to his 
service-connected right thumb disorder (now right hand disorder), 
since there was no medical evidence of record linking the two 
disorders.  The Veteran did not appeal, and thus that decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application submitted in October 2006, the Veteran 
seeks to reopen his previously denied claim of service connection 
for a cervical spine disorder.  Generally, where prior decisions 
have become final, they may only be reopened through the receipt 
of new and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to claims 
which have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

New and material evidence means existing evidence that by itself, 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the August 2005 RO decision includes the 
Veteran's statements and VA treatment records.  

These VA treatment records reflect treatment for a cervical spine 
disorder.  These clinical records, however, do not reflect any 
finding that his current cervical spine disorder is related to 
his period of active service.

Based upon careful review of the evidence of record, the Board 
finds that new and material evidence has not been received to 
reopen the Veteran's previously denied claim of entitlement to 
service connection for a cervical spine disorder.  

This evidence is new, as it was not before agency decision makers 
at the time of the prior decision, but the evidence is not 
material as it does not speak to an unestablished fact necessary 
to substantiate the claim - namely, whether the Veteran's 
cervical spine disorder was causally or etiologically related to 
his active military service or to any service-connected 
disability.  There is no question that the Veteran has a cervical 
spine disorder, but there is no medical evidence reflecting that 
the Veteran's cervical spine disorder was caused or aggravated by 
his service, or is in any way etiologically related to his 
service or to a service-connected disability.  See, e.g., Hickson 
v. West, 11 Vet. App. 374, 378 (1998).  See, too, Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records 
merely describing the Veteran's current condition are not 
material to issue of service connection and are not sufficient to 
reopen claim for service connection based on new and material 
evidence.).  Furthermore, the Veteran, as a layperson, cannot 
establish this causal nexus (link) himself, so his testimony 
attempting to do this is insufficient to reopen his claim.  See 
Routen v. Brown, 10 Vet. App. 183, 186, (1997) ("[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 38 
U.S.C.A. 5108").  

For these reasons and bases, the Board places greater probative 
value on the medical evidence, which shows that the Veteran's 
cervical spine disorder is unrelated to his active service, than 
the Veteran's own statements in support of his claim.  
Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  And as the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, the Veteran's claim of 
entitlement to service connection for a cervical spine disorder 
is not reopened and remains denied.

Lumbar Spine Disorder

Service connection may be granted if the evidence demonstrates 
that a current disorder resulted from an injury or disease that 
was incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, to establish entitlement to service 
connection, there must be:  (1) a current diagnosis of the 
claimed disorder; (2) medical or, in certain cases, lay evidence 
of in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service injury 
or disease and the current disorder.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease (DJD) 
(i.e., arthritis), although not degenerative disc disease (DDD), 
will be presumed to have been incurred in service if manifested 
to a compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So, service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disorder during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-
97.  For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. 494 (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465 (1994).  When, for example, a disorder may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical disorder, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A review of the evidence with respect to this issue discloses 
that the Veteran's service treatment records (STRs) contain no 
evidence of complaints, treatment, or diagnoses pertaining to the 
lumbar spine.  In addition, there is no evidence of a lumbar 
spine disorder within one year of separation from service.  In 
this regard, the earliest diagnosis pertaining to the lumbar 
spine appears to be contained in a VA outpatient medical record 
dated in September 2005, which contained an impression of 
degenerative lumbar spine spondylosis.  However, there is no 
suggestion in any of the medical records that any current lumbar 
spine disorder is related to service.

Based on this record, which fails to show that the Veteran 
suffered an event, injury, or disease pertaining to his lumbar 
spine during service, and which fails to contain any evidence 
which relates any current lumbar spine disorder to service, the 
Board concludes that the preponderance of the evidence is against 
this claim for service connection.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at a personal hearing.  Unfortunately, however, his 
assertions concerning the etiology of his lumbar spine disorder 
are not credible given the fact that there was no mention 
whatsoever of a back injury in service, and that he first 
reported symptoms in 2005.

The Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has first-
hand knowledge, e.g., an injury in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has 
held that lay evidence is one type of evidence that must be 
considered, and that competent lay evidence can be sufficient in 
and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  In Davidson, 581 F.3d at 1316, and Jandreau, 492 
F.3d at 1376-77, the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
disorder when: (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer); (2) the layperson is reporting a 
contemporaneous medical diagnosis; or, (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.

During a March 2008 BVA hearing, the Veteran testified that he 
carried a "30-caliber machine gun with ammunition" in service, 
that he was treated for his lumbar spine while in service, and 
that he has continued to have problems with his back "ever since 
then."  See Transcript, pages 4-5.  Although the Veteran is 
competent to report that he injured his back in service, which 
resulted in his current lumbar spine disorder, the Board must 
still weigh his lay statements against the medical evidence of 
record.  See Layno, 6 Vet. App. at 465 (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  

In making this credibility determination, the Board does not find 
the Veteran's statements concerning the etiology of his lumbar 
spine disorder to be credible, since his STRs make no reference 
to a back injury, and the Veteran first reported a lumbar spine 
disorder in 2005, more than 40 years after his separation from 
active duty.  See Caluza, 7 Vet. App. at 511-12 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility of 
lay evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor).

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson, 581 F.3d at 1316, quoting Buchanan, 451 F.3d at 1337 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").  Rather, the Veteran's statements are found 
to be incredible because they are inconsistent with the evidence 
of record, which fails to show a back injury until over four 
decades after his separation from active duty in 1963.

For these reasons and bases, the Board places greater probative 
value on the medical evidence, which shows that the Veteran's 
lumbar spine disorder is unrelated to his military service, than 
the Veteran's own statements in support of his claim.  
Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for a lumbar spine disorder.  And as the preponderance 
of the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a cervical spine disorder, and 
service connection for a cervical spine disorder remains denied.

Service connection for a lumbar spine disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


